Citation Nr: 1243727	
Decision Date: 12/26/12    Archive Date: 12/31/12	

DOCKET NO.  10-16 659	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES
 
1.  Entitlement to service connection for nerve damage to the cervical spine.

2.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the right knee with limitation of flexion prior to November 25, 2009.

3.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the right knee with limitation of flexion from November 25, 2009.

4.  The propriety of a rating reduction from 10 percent to noncompensable for right knee instability.  

5.  Entitlement to a compensable evaluation for right knee instability from November 25, 2009.

6.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability.
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
WITNESS AT HEARING ON APPEAL
 
The Appellant
 
 
ATTORNEY FOR THE BOARD
 
Stephen F. Sylvester, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from August 1977 to August 1980, and from January 1981 to January 1984.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of February and April 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.
 
Upon review of this case, it would appear that, in addition to the issues currently on appeal, the Veteran seeks entitlement to service connection for right and left shoulder disabilities, as well as for nodules of the right and left calves.  Inasmuch as those issues have not been developed or certified for appellate review, they are not for consideration at this time.  They are, however, being referred to the RO for clarification, and, if necessary, appropriate action.
 
The issues of entitlement to service connection for nerve damage of the cervical spine, entitlement to increased evaluations for degenerative joint disease and instability of the right knee from November 25, 2009, and entitlement to a total disability rating based upon individual unemployability, are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.
 
 
FINDINGS OF FACT
 
1.  Prior to November 25, 2009, the Veteran's degenerative joint disease of the right knee was not manifested by either a limitation of extension to 15 degrees, or a limitation of flexion to 30 degrees, or a dislocation of the semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint, or malunion of the tibia and fibula, with moderate knee or ankle disability.
 
2.  Prior to November 22, 2008, VA outpatient treatment records and examination reports showed objective evidence of instability of the right knee.
 
3.  As of the VA examination on November 22, 2008, there was no objective evidence of right knee instability.
 
 
CONCLUSIONS OF LAW
 
1.  The criteria for an evaluation in excess of 10 percent for degenerative joint disease of the right knee prior to November 25, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5261, 5262 (2012).
 
2.  The criteria for an evaluation in excess of 10 percent for instability of the right knee prior to November 22, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2012).
 
3.  The criteria for a compensable evaluation for right knee instability during the period from November 22, 2008 to November 24, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5257(2012).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in March 2009 of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.
 
VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and, as warranted by law, affording VA examinations.  Currently, there is no evidence suggesting that additional records have yet to be requested, or that additional examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.
 
Increased Ratings
 
In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, to include testimony presented at a hearing before the undersigned Veterans Law Judge in October 2011, service treatment records, VA and private treatment records and examination reports, and various submitted articles.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000), and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
 
The Veteran seeks entitlement to an increased evaluation for degenerative joint disease of the right knee, as well as for instability of that same knee.  In pertinent part, it is contended that manifestations of those disabilities are more severe than presently evaluated, and productive of a greater degree of impairment than is reflected by the respective schedular evaluations now assigned.
 
In that regard, disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.
 
Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
 
While the Board must consider the Veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including 38 C.F.R. § 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 (1991)], the regulations do not give past medical reports precedence over current findings.  
 
Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform the normal working movements of the body with normal excursion, strength, coordination, and endurance.  The functional loss may be due to the loss of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology, and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  See Deluca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45.
 
Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, covering limitation of flexion of the leg, limitation to 60 degrees warrants a noncompensable rating.  Limitation of flexion to 45 degrees warrants a 10 percent rating.  A 20 percent rating is assigned for limitation of flexion to 30 degrees.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, covering limitation of extension of the leg, limitation to 5 degrees warrants a noncompensable rating, and limitation of extension to 10 degrees warrants a 10 percent rating.  A 20 percent rating is assigned for limitation of extension to 15 degrees.
 
The normal range of motion for the knee is from zero degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II.

In the present case, private medical records disclose that, in November 2003, the Veteran underwent a right knee unicompartmental arthroplasty.
 
At an October 2007 VA orthopedic examination the Veteran complained of daily pain in his right knee accompanied by locking, instability, and swelling.  According to the Veteran, he had been treated surgically on three different occasions.  Reportedly, the first of these was in 1999.  In 2003, he underwent an anterior cruciate ligament repair, and in 2004, a partial replacement of the right knee.
 
On physical examination, there was moderate bony swelling, in conjunction with pain on patellar compression.  The Veteran lacked 10 degrees of full extension, but could flex the knee to 85 degrees.  Range of motion was characterized by end range pain, but motion was not additionally limited following repetitive use.  The Veteran's right knee was stable to the Lachman and drawer tests.  Moreover, while there was pain on both varus and valgus stress testing, there was only minimal laxity.  His right knee was tender on both the medial and lateral joint lines.  At the time of examination, there was no evidence of any crepitus, and McMurray's test was within normal limits.  According to the examiner, the Veteran demonstrated that he could partially dislocate his knee in a posterior lateral direction virtually at will.  Right knee x-rays taken in September 2007 were consistent with mild suprapatellar effusion and infrapatellar inflammation.  The Veteran was status post a right knee arthroplasty with a partial prosthesis on the medial side, and moderate to severe degenerative joint disease.
 
In a November 2007 rating decision VA granted entitlement to service connection and a 10 percent evaluation for right knee instability, as well as a separate noncompensable evaluation for limitation of right knee flexion.  At that same time, the RO continued the previously assigned 10 percent evaluation for degenerative joint disease, claimed as right knee injury with limitation of extension.
 
At a November 22, 2008 VA orthopedic examination the Veteran complained of constant right knee pain.  He reported problems with occasional locking, instability, and swelling.  According to the Veteran, he experienced significant stiffness, as well as aggravation with weather changes, and prolonged standing and sitting.  He denied any effect of his right knee disability on his activities of daily living.  The Veteran indicated that he utilized a knee brace to aid in ambulation.  
 
On physical examination there was full right knee extension to 0 degrees, with flexion to 90 degrees, accompanied by pain throughout the entire range of motion.  The Veteran was able to repetitively arrange his right knee without change in his range of motion or level of pain, hence, his range of motion was considered not additionally limited following repetitive use.  Physical examination showed negative anterior and posterior drawer signs, and testing for McMurray and Lachman signs was negative.  The right knee was stable to varus and valgus stressing.  The Veteran did exhibit diffuse knee tenderness which was somewhat more severe over the medial joint line, as well as a small effusion of the right knee.  There was some crepitus, though with no significant knee warmth or redness.  Right knee x-rays were consistent with some sclerosis, diffuse osteophytosis, and residuals of a partial knee replacement over the mediofemoral condyle with appropriate placement of hardware.
 
In a February 2009 rating decision the RO continued the previously assigned 10 percent evaluation for degenerative joint disease of the right knee.  The RO, however, also reduced the previously assigned 10 percent evaluation for instability of the right knee to 0 percent, effective November 22, 2008, the date of the aforementioned VA examination.
 
During the course of VA outpatient treatment in June 2009, it was noted that the Veteran's right knee "dislocated" on extension, which caused him "a lot of distress."  The clinical impression was knee pain, degenerative joint disease, status post right knee replacement, with recommended referral to orthopedics.
 
At a VA orthopedic examination on November 24, 2009, the Veteran denied any hospitalizations or surgeries for his right knee since November 2008.  The Veteran complained of constant right knee pain, with accompanying swelling and stiffness.  According to the Veteran, his knee also frequently buckled and "gave out" on him.  Noted at the time of examination was that the Veteran currently wore a brace on his right knee on a daily basis.  However, he did not use any other assistive device for ambulation such as a cane.
 
On physical examination, the Veteran's gait was normal.  While he wore a hinged knee brace, which he removed for examination, the Veteran did not use any assistive device for support or ambulation.  Examination of the Veteran's right knee showed no evidence of any deformity, edema, erythema, or heat to touch.  The Veteran reported pain to palpation at both the medial and lateral aspects of his right knee at the joint line.  There was no evidence of any joint laxity, Lachman and McMurray signs were negative, and all ligaments and menisci were intact.  Range of motion study showed flexion from 0 to 85 degrees, with pain throughout the entire range of motion.  Extension was from 85 to 0 degrees, without pain.  According to the Veteran, he had increased pain following repetitive motion testing, however, he was nonetheless able to flex from 0 to 85 degrees, though with pain throughout the entire arc of motion.  There was no evidence of any fatigability, weakness, or incoordination.  However, there was palpable crepitus under the patella with both flexion and extension.
 
As noted above, the Veteran is in receipt of separate evaluations for instability of the right knee, and a limitation of right knee flexion.  Pursuant to applicable law and regulation, the 10 percent evaluation currently in effect for right knee degenerative joint disease contemplates a limitation of extension to 10 degrees.  A 10 percent evaluation is, similarly, in order where there is evidence of removal of the semilunar cartilage which is symptomatic, or malunion of the tibia and fibula, with slight knee or ankle disability.  A 20 percent evaluation requires a limitation of extension to 15 degrees; or a limitation of flexion to 30 degrees; or malunion of the tibia and fibula, with moderate knee or ankle disability; or a dislocation of the semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259, 5261, 5262.
 
The evidence demonstrates that no more than a 10 percent evaluation for right knee degenerative joint disease prior to November 25, 2009 is warranted.  At no time prior to that date was it demonstrated that the Veteran exhibited a limitation of extension to 15 degrees, or malunion of the tibia and fibula, with moderate knee or ankle disability.  Nor has it been demonstrated that, for the time period in question, the Veteran experienced a dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint.  Rather, as of the time of the aforementioned VA examination in October 2007, the Veteran lacked only 10 degrees of full extension, and could flex to 85 degrees.  At a November 22, 2008 VA examination the Veteran exhibited full extension to 0 degrees, with flexion to 90 degrees, and no significant knee warmth or redness.  At a VA examination on November 24, 2009, flexion was from 0 to 85 degrees, with extension from 85 to 0 degrees.  There was no evidence of fatigability, weakness, or incoordination.  
 
The Veteran argues that his November 2003 surgery was "analogous" to total knee replacement, and that he is entitled to a 30 percent "minimum" rating under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5055.  However, the provisions of that Diagnostic Code are not for application in the Veteran's case, inasmuch as, based on the evidence of record, it is clear that, in November 2003, the Veteran underwent only a "partial" knee replacement, and not the total prosthetic replacement of the knee joint contemplated by the aforementioned provisions of the Rating Schedule.  Based on a review of the entire evidence of record, it is clear that, for the period prior to November 25, 2009, no more than a 10 percent evaluation was warranted for the Veteran's service-connected degenerative joint disease of the right knee with accompanying limitation of extension.
 
Turning to the issue of the propriety of the rating reduction to a noncompensable rate for right knee instability, pursuant to applicable law and regulation, a 10 percent evaluation is in order where there is evidence of slight recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation is to be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.
 
As noted above, at the October 2007 VA examination the Veteran's knee was stable to the Lachman and drawer tests, and McMurray's test was normal.  The Veteran demonstrated to the examiner that he could partially dislocate his knee in a posterior lateral direction virtually "at will," indicative of the presence of at least some instability.  At the November 22, 2008 VA examination right knee anterior drawer, posterior drawer, McMurray, and Lachman tests were all negative; and the joint was stable to varus and valgus stressing.  At a VA examination on November 24, 2009, there was no evidence of any joint laxity, and both the Lachman and McMurray signs were negative, with intact ligaments and menisci.  Based on such findings, it is clear that, as of November 22, 2008, and extending through November 24, 2009, there was no objective evidence of right knee instability.  Accordingly, the reduction to a noncompensable rate for right knee instability was appropriate.
 
In reaching this determination, the Board has given due consideration to the holding of the United States Court of Appeals for Veterans Claims (Court) in Hart v. Mansfield, 21 Vet. App. 505 (2007) addressing whether it is appropriate to apply "staged" ratings when assigning an increased rating in a manner similar to what is done at the initial rating stage pursuant to the Court's holding in Fenderson v. West, 12 Vet. App. 119 (1999).  In the case at hand, the Veteran's symptomatology attributable to his service-connected degenerative joint disease of the right knee has been appropriately rated during the appellate term.  Moreover, based on all the evidence of record, the disability picture presented by the Veteran's service-connected right knee disabilities is appropriately contemplated by the Rating Schedule.  Accordingly, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).
 
 
ORDER
 
Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the right knee with accompanying limitation of extension prior to November 25, 2009 is denied.
 
Entitlement to an evaluation in excess of 10 percent for instability of the right knee prior to November 22, 2008 is denied.
 
Entitlement to a compensable evaluation for instability of the right knee during the period from November 22, 2008 to November 24, 2009 is denied.
 
 
REMAND
 
The Veteran claims entitlement to service connection for nerve damage to the cervical spine, as well as entitlement to increased evaluations for degenerative joint disease and instability of the right knee effective from November 25, 2009.  However, a review of the record raises some question not only as to the nature and etiology of the Veteran's claimed nerve damage to the cervical spine, but also the current severity of his service-connected degenerative joint disease and instability of the right knee.
 
In this regard, service connection is currently in effect for cervical spondylosis, apparently the result of an inservice motor vehicle accident.  Service treatment records disclose that, in February 1981, the Veteran was reportedly involved in a motor vehicle accident, at which time he was transported to a civilian hospital and diagnosed with "whiplash."  Significantly, in January 2009, a VA physician indicated that, based on available information, there was no objective evidence of cervical radiculopathy.  In contrast at a July 2008 VA orthopedic examination upper extremity deep tendon reflexes were described as "absent."  Such findings raise questions as to whether the Veteran currently suffers from nerve damage of the cervical spine, and, if so, whether such damage is causally related to his period or periods of active military service, including the February 1981 inservice motor vehicle accident, or, in the alternative, service-connected cervical spondylosis.  Hence, further development of the evidence is indicated prior to a final adjudication of the Veteran's current claim.
 
Turning to the issues of entitlement to increased evaluations for right knee degenerative joint disease and instability, since the VA examination on November 24, 2009, the Veteran has received continuing treatment for these disorders.  Moreover, since then the Veteran has consistently complained that his service-connected right knee disabilities, including instability, have become progressively worse.  See Transcript, pp. 3, 7.  Under the circumstances, a contemporaneous VA examination is appropriate prior to a final adjudication of the Veteran's current claims for increase.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).
 
Finally, based on various statements contained in the file, and, in particular, testimony provided at the time of a videoconference hearing in October 2011, it is apparent that the Veteran has raised the issue of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities is "part of," and not separate from, a claim of entitlement to an increased rating.  Id. at 453.  While this issue has yet to be certified for appeal, let alone initially addressed by the RO, in light of the binding precedent set forth in Rice, the Board is compelled to remand this issue.
 
Accordingly, in light of the aforementioned, the case is REMANDED to the RO/AMC for the following actions:
 
1. Any pertinent VA or other inpatient or outpatient treatment records, subsequent to September 2012 should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The Veteran should then be afforded additional VA neurologic and orthopedic examinations in order to more accurately determine the exact nature and etiology of his claimed nerve damage to the cervical spine, as well as the current severity of any right knee degenerative joint disease and instability.  The Veteran is to be notified that it is his responsibility to report for the examinations, and to cooperate in the development of his claims.  The Veteran is further to be advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. § 3.158, 3.655.  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  
 
Following completion of the neurologic examination, the examiner must specifically comment as to whether the Veteran currently suffers from chronic, clinically-identifiable nerve damage of the cervical spine, and, if so, whether such damage is at least as likely as not the result of an incident or incidents of the Veteran's period or periods of active military service, including an inservice motor vehicle accident in February 1981.  Should it be determined that the Veteran does, in fact, suffer from chronic nerve damage to his cervical spine, but that such damage is not the result of any incident or incidents of his periods of service, an additional opinion is requested as to whether any identified nerve damage is at least as likely as not caused or aggravated by cervical spondylosis.
 
Following completion of the orthopedic examination, and in accordance with the latest worksheets for evaluating right knee degenerative joint disease and instability, the examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints, as well as the nature and extent of his right knee degenerative joint disease and instability.  In addition, the examiner should specifically comment regarding any and all limitation of motion, as well as any functional loss associated with pain, weakened movement, excess fatigability, instability, incoordination, swelling, and deformity or atrophy of disuse.  The examiner must discuss any factors associated with disability, such as objective indications of pain on pressure or manipulation.  The examiner should inquire as to whether the Veteran experiences flare-ups associated with his service-connected right knee disabilities, and to the extent possible, any additional functional loss or limitation of motion attributable to such flare-ups should be described.
 
A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiners prior to completion of the examinations.  In addition, the examiners must specify in their reports that the claims file and Virtual VA records have been reviewed.
 
3.  The RO/AMC must then review the examination reports to ensure that they are in complete compliance with the directives of this REMAND, and that the examiners have documented their consideration of all records contained in Virtual VA.  If any report is deficient in any manner, the RO/AMC must implement corrective procedures.
 
4.  The RO/AMC must then readjudicate the Veteran's claim for service connection for nerve damage to the cervical spine, as well as his claims of entitlement to increased evaluations for right knee degenerative joint disease and instability since November 25, 2009.  The RO/AMC must also formally adjudicate the issue of entitlement to a total disability evaluation based on individual unemployability due to service-connected disability.
 
Should any benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case which must contain notice of all relevant action taken on the claims for benefits since July 2011.  An appropriate period of time should be allowed for response.
 
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



	                     ______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


